UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 KYTO BIOPHARMA INC. (Exact name of registrant as specified in its charter) FLORIDA 65-1086538 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) B1-, TORONTO ONTARIO CANADA M5R 1P8 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (416) 960-8790 Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.0 (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o Noþ Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes þ No o The aggregate market value of the voting common stock held by non-affiliates of the Registrant on September 30, 2012, was approximately $467,711.20. The Registrant had 12,998,482 shares of common stock, $0.0001 par value per share, outstanding on June28, 2013 TABLE OF CONTENTS FORM 10-K FOR FISCAL YEAR ENDED MARCH 31, 2013 Page PART I ITEM 1. Business 3 ITEM 2. Properties 4 ITEM 3. Legal Proceedings 4 ITEM 4. Mine Safety Disclosure 4 PART II ITEM 5. Market for Registrants Common Equity and Related Stockholders Matters 5 ITEM 6 Selected Financial Data 6 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 7 ITEM 8. Financial Statements and Supplementary Data 9 ITEM 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 10 ITEM 9A. Controls and Procedures 10 ITEM 9B Other Information 11 PART III ITEM 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 12 ITEM 11. Executive Compensation 14 ITEM 12. Security Ownership of Certain Beneficial Owners and Management 15 ITEM 13. Certain Relationships and Related Transactions 16 ITEM 14. Principal Accountants Fee and Services 17 PART IV ITEM 15. Exhibits and Financial Statement Schedules Signatures 18 2 TABLE OF CONTENTS PART I ITEM 1. BUSINESS (A) BUSINESS DEVELOPMENT Kyto Biopharma, Inc. was originally formed under the name of B. Twelve, Inc., a Florida corporation, filed with the Department of State on March 5, 1999. Also, on March 5, 1999, the Company acquired B Twelve Limited as a wholly-owned subsidiary Canadian corporation. On April 27, 1999, the Company filed an amendment to its Articles of Incorporation, increasing its authorized capital stock from 1,000 shares of common stock with a Par Value of $1.00 per share, to 25,000,000 shares of common stock with a Par Value of $1.00 per share and 1,000,000 shares of preferred stock, also with a Par Value of $1.00 per share. In August, 2001, the Company filed an amendment to its Articles of Incorporation, changing the Par Value of its common stock from $1.00 per share to $0.0001 Par Value per share. On August 14, 2002, the Company filed an amendment to its Articles of Incorporation, changing the name to KYTO BIOPHARMA, INC. The Company filed a Uniform Business Report (UBR) with the Department of State, State of Florida, for the year 2008 and paid all required fees. Its status is active. The Company is currently not in the development stage and was in “development stage” till June 30, 2011. Effective May 31, 2012, the Corporation entered into an agreement with Kyto IP Inc., a private company incorporated in the State of Delaware, to transfer, assign and sell all of the Corporation’s intellectual property, including Patents, Patent Applications and related Intellectual Property for the purchase consideration amounts to US$1,367,135 to Kyto IP Inc . Further, the purchase price is paid and satisfied by the Kyto IP Inc. assuming the debt of the company to Credifinance Capital Corp (CFCC) and other liabilities summarized below. Description Amount($) Accounts payable $ Accrued liabilities $ Accrued liabilities- related party $ Dividend payable- preferred convertible stock $ Loan payable- related party $ Net liabilities assumed (transferred to Kyto IP Inc) $ The above assumed liabilities includes significant debt from related party, further the Kyto IP Inc is owned by the shareholder of Kyto Biopharma, Inc and therefore in accordance with this ASC 810, the above transaction was accounted for as an equity transaction, with no gain or loss recognized. The Company is exposed to foreign exchange rate fluctuations as the financial results of the company’s Canadian subsidiary is translated into U.S. dollars on consolidation. The functional currency of Kyto’s subsidiary is the Canadian dollar. In November 2012, Kyto closed its subsidiary and recognized a loss on dissolution of foreign subsidiary of $173,623 during the year ended March 31, 2013. 3 TABLE OF CONTENTS (2) Employees The Company has no employees, full-time or part-time. The President of Kyto Biopharma, Inc. is acting as consultant to the Company and does not receive compensation. B) REPORTS TO SECURITY HOLDERS The Bylaws of Kyto Biopharma, Inc. are silent regarding an annual report to shareholders. Kyto Biopharma, Inc. is a reporting company and files reports with the U.S. Securities and Exchange Commission (SEC). The Company is required to file quarterly reports (Form 10-Q) and an annual report (Form 10-K) with the SEC. The annual report includes an audited consolidated financial statement. Any materials that the Company filed with the Securities and Exchange Commission may be read and copied at the SEC's Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. Further, you may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SECD-0330. The Company is an electronic filer and the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission. That site is http://www.sec.gov. ITEM 2. DESCRIPTION OF PROPERTY The Company occupies office space on a month-to-month basis and therefore has no leasehold interest. The Company pays a fee to Benarroch Securities., a related party, at the rate of approximately $10,000 quarterly, which includes rent and certain administrative services, such as bookkeeping, copying and printing, courier services, and telephone. The Company owns no investments. ITEM 3. LEGAL PROCEEDINGS There is no litigation of any type whatsoever pending or threatened by or against the Company, its officers and directors. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable 4 TABLE OF CONTENTS PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The following discussions should be read in conjunction with the financial statements and related notes which are included in this Form 10-K for the year ending March 31, 2013. Statements made below which are not historical facts are forward-looking statements. Forward-looking statements involve a number of risks and uncertainties including, but not limited to, general economic conditions and our ability to develop our products. For further information regarding our business, competition and risk factors, refer to this Company's Form 10-K filed with the U.S. Securities Exchange Commission. (A) MARKET INFORMATION As of February 23, 2011, our stock quotation coverage moved from the FINRA operated OTC Bulletin Board to the OTC Markets Group, Inc.'s OTCQB under the same symbol "KBPH." In September, 2009, the Financial Industry Regulatory Authority (FINRA), which owns and operates the Over-the-Counter Bulletin Board (OTCBB), announced that it wished to divest itself of the ownership and operation of the OTCBB and intended to sell to an independent third party the OTCBB.com web site, URL, and reservation rights, certain OTCBB.com content; and the OTCBB trademark. Given the uncertainty of the fate of the FINRA operated OTCBB, there has been a large migration of market makers from the OTCBB quotation system to the OTC Link quotation system. According to otcmarkets.com, in the past 30 calendar days, there have been over 624 publically traded companies that have moved from being dually quoted (OTCBB and OTC Link) to being quoted exclusively on the OTC Link platform, and only 19 issuers remain exclusively quoted on the OTCBB. As of February 18, 2011, priced quotes published on OTC Link made up 95% of priced quotes in the OTC marketplace. Our common stock had traded on the OTC Bulletin Board(R), or OTCBB, since August 04, 2005. The Company's common stock is quoted on the Electronic Bulletin Board of the OTC market, under the trading symbol KBPH. The following table sets forth, for the calendar quarters indicated, the high and low closing prices for our common stock as reported by OTCBB for fiscal years ended March 31, 2013 and 2012. The quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission and may not represent actual transactions. The market for the common stock has been sporadic and there have been long periods during which there were few, if any, transactions in the common stock and no reported quotations. Accordingly, reliance should not be placed on the quotes listed below, as the trades and depth of the market may be limited, and therefore, such quotes may not be a true indication of the current market value of the Company's common stock. 5 TABLE OF CONTENTS Common Stock High Low Fiscal Year Ended March 31, 2013 First quarter $ $ Second quarter Third quarter Fourth quarter Fiscal Year Ended March 31, 2012 First quarter $ $ Second quarter Third quarter Fourth quarter There were 12,998,482 shares of common stock outstanding as of the end of the fiscal year ended March 31, 2013. (B) HOLDERS According to information provided to us by the transfer agent for our shares of Common Stock, as of March 31, 2013, there were 16 holders of record of the shares of Common Stock, including depositories. Based upon information we have received from some of these record owners, we believe there are more than 150 beneficial holders of our shares of Common Stock. (C) DIVIDENDS The Company has not paid any dividends to date and has no plans to do so in the foreseeable future. (D) SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS. None ITEM 6. SELECTED FINANCIAL DATA Earnings per share for each of the fiscal years shown below are based on the weighted average number of shares outstanding. Net Loss $ ) $ ) Loss Per Share $ ) $ ) Total assets $ $ Total liabilities $ $ 6 TABLE OF CONTENTS ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION (A) PLAN OF OPERATION The Company had not been profitable and had no revenues from operations since its inception in March 1999. As reflected in the accompanying audited consolidated financial statements, in 2013 the company had, a net loss of $274,540 a working capital deficiency of $258,612, a stockholders' deficiency of $258,612, and Accumulated deficit of $18,077,370 at March 31, 2013. These factors raise substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to further implement its business plan, raise capital, and generate revenues. The consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Research and development expense was $0 for the years ended March 31, 2013 and 2012. Effective May 31, 2012, the Corporation entered into an agreement with Kyto IP Inc., a private company incorporated in the State of Delaware, to transfer, assign and sell all of the Corporation’s intellectual property, including Patents, Patent Applications and related Intellectual Property for the purchase consideration amounts to US$1,367,135 to Kyto IP Inc . Further, the purchase price is paid and satisfied by the Kyto IP Inc. assuming the debt of the company to Credifinance Capital Corp (CFCC) and other liabilities. In November 2012,Kyto closed its Canadian Subsidiary and recognized a loss on dissolution of foreign subsidiary of $173,623 during the year ended March 31, 2013. (B) LIQUIDITY AND CAPITAL RESOURCES The Company had working capital deficit of $258,612 and $1,539,075 as of March 31, 2013 and 2012 respectively. Cash were $117 and $1,467 as of March 31, 2013 and 2012 respectively. Cash from operating activities: The company’s cash outflow from operations of $13,160 for the year ended March 31, 2013 was $79,836 below cash flow from operating activities as of March 31, 2012 which was $92,996. Cash from financing activities : The company’s net cash flow from financing activities of $8,250 for the year ended March 31, 2013 was $85,350 below the cash flow from financing activities for the year ended March 31, 2012, which was $93,600. To meet the projected cash requirements as stated above, the Company intends to obtain cash loans from one or more of its stockholders. As the date of filing of this Form 10-K with the U.S. Securities and Exchange Commission, the Company did not receive any commitments of any of its stockholders to provide operating loan funds for the Company. We are also looking at merger opportunities or to acquire companies and products to raise capital. We expect to form strategic alliances for product development and to out-license the commercial rights to development partners. By forming strategic alliances with third parties, we believe that our technologies and related products can be more rapidly developed and successfully introduced into the marketplace. 7 TABLE OF CONTENTS The Company's plan of operation for the next twelve months is to continue to focus its efforts on finding new sources of capital and on research activities and the development of its drug candidates which maximize the utility and application of its platform technologies. Management expects the Company to incur additional operating losses over the next several years as research and development efforts, preclinical and clinical testing activities and manufacturing scale-up efforts expand. To date, we have not had any material product sales and do not anticipate receiving any revenue from the sale of products in the upcoming year. Our sources of working capital have been equity financings and interest earned on investments. The Company operates in a rapidly changing environment that involves a number of factors, some of which are beyond management's control, such as financial market trends and investors' appetite for new financings. It should also be emphasized that, should the Company not be successful in completing its own financing (either by debt or by the issuance of securities from treasury), the Company may be unable to continue to operate as a going concern. (C) OFF-BALANCE SHEET ARRANGEMENT None. ● THERE IS SUBSTANTIAL DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN DUE TO SIGNIFICANT RECURRING LOSSES FROM OPERATIONS, CASH USED IN OPERATIONS, STOCKHOLDERS' DEFICIT, ACCUMULATED DEFICIT AND WORKING CAPITAL DEFICIT ALL OF WHICH MEANS THAT WE MAY NOT BE ABLE TO CONTINUE OPERATIONS UNLESS WE OBTAIN ADDITIONAL FUNDING. The report of our Independent Registered Public Accounting Firm on our March 31, 2012 financial statements includes an explanatory paragraph indicating that there is substantial doubt about our ability to continue as a going concern due to substantial recurring losses from operations, cash used in operations, stockholders' deficit and significant accumulated deficit and working capital deficit. Our ability to continue as a going concern will be determined by our ability to obtain additional funding and maintain successful operations. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty 8 TABLE OF CONTENTS ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Attached audited consolidated financial statements for KYTO BIOPHARMA, INC. AND SUBSIDIARY for the fiscal years ended March 31, 2013 and 2012. Can be found beginning on page F-1. 9 TABLE OF CONTENTS ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE The Company did not change accountant during the year and to the date of this consolidated financial statements and there are no disagreements with the findings of said accountants. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that material information required to be disclosed in our periodic reports filed under the Securities Exchange Act of 1934, as amended, or 1934 Act, is recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms and to ensure that such information is accumulated and communicated to our management, including our chief executive officer/chief financial officer (principal financial officer) as appropriate, to allow timely decisions regarding required disclosure. During the quarter ended March 31, 2013 we carried out an evaluation, under the supervision and with the participation of our management, including the principal executive officer and the principal financial officer (principal financial officer), of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rule13(a)-15(e) under the 1934 Act. Based on this evaluation, because of the Company’s limited resources and limited number of employees, management concluded that our disclosure controls and procedures were ineffective as of March 31, 2013. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is designed to provide reasonable assurances regarding the reliability of financial reporting and the preparation of the financial statements of the Company in accordance with U.S. generally accepted accounting principles, or GAAP. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree or compliance with the policies or procedures may deteriorate. With the participation of our Chief Executive Officer/ Chief Financial Officer (principal financial officer), our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of March 31, 2013 based on the framework in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the TreadwayCommission ("COSO"). Based on our evaluation and the material weaknesses described below, management concluded that the Company did not maintain effective internal control over financial reporting as of March 31, 2013 based on theCOSO framework criteria. Management has identified control deficiencies regarding the lack of segregation of duties and the need for a stronger internal control environment. Management of the Company believes that these material weaknesses are due to the small size of the Company’s accounting staff. The small size of the Company’s accounting staff may prevent adequate controls in the future, such as segregation of duties, due to the cost/benefit of such remediation. To mitigate the current limited resources and limited employees, we rely heavily on direct management oversight of transactions, along with the use of legal and accounting professionals. As we grow, we expect to increase our number of employees, which will enable us to implement adequate segregation of duties within the internal control framework. These control deficiencies could result in a misstatement of account balances that would result in a reasonable possibility that a material misstatement to our consolidated financial statements may not be prevented or detected on a timely basis. Accordingly, we have determined that these control deficiencies as described above together constitute a material weakness. In light of this material weakness, we performed additional analyses and procedures in order to conclude that our consolidated financial statements for the year ended March 31, 2013 included in this Annual Report on Form 10-K were fairly stated in accordance with US GAAP. Accordingly, management believes that despite our material weaknesses, our consolidated financial statements for the year ended March 31, 2013 are fairly stated, in all material respects, in accordance with US GAAP. 10 TABLE OF CONTENTS This annual report does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Annual Report on Form 10-K. Limitations on Effectiveness of Controls and Procedures Our management, including our Chief Executive Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes in Internal Controls During the fiscal year ended March 31, 2013, there have been no changes in our internal control over financial reporting that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. ITEM 9B. OTHER INFORMATION. We do not have any information required to be disclosed in a report on Form 8-K during the first quarter offiscal 2014 that was not reported. 11 TABLE OF CONTENTS PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS, PROMOTORS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT (A) IDENTIFY DIRECTORS AND EXECUTIVE OFFICERS NAME AGE POSITION Georges Benarroch 66 President & Chief Executive Officer, Director Jean-Luc Berger, Ph.D. 49 Director Uri Sagman, M.D. FRCPC 59 Director The business experience of the persons listed above during the past five years are as follows: MR. GEORGES BENARROCH, PRESIDENT & CHIEF EXECUTIVE OFFICER; DIRECTOR. Director of the Company since May 5, 2000. Mr Benarroch was elected as President and Chief Executive Officer effective February 27, 2006. Mr. Benarroch is the President and Chief Executive Officer of Credifinance Capital Corp. Mr. Benarroch has 30 years of investment banking as well as money management experience. Mr. Benarroch has raised financing for numerous companies, public as well as private and has managed for 30 years investment banking firms. As well he has been the CEO of a multibillion dollar asset management firm. DR. JEAN-LUC BERGER, PH.D., DIRECTOR. Director of the Company since inception on March 5, 1999, Dr. Berger was President and Chief Executive Officer of the Company from May 15, 2001 to February 27, 2006. Co-founder of Kyto, he joined the Company as Chief Operating Officer in September 2000. Dr Berger resigned as President and Chief Executive Officer effective February 27, 2006. Prior to joining the Company, Dr. Berger was a Pharmaceutical/Biotechnology analyst with Credifinance Securities Limited, a Toronto-based, institutional investment and research firm, since 1996. Dr. Berger obtained his M. Sc. from Universite de Montreal, his Ph.D. from Universite LAVAL and completed his post-doctoral studies at McGill University and has over thirty publications and scientific communications to his credit. Dr. Berger is currently involved in a number of biotechnology companies in view of his expertise and has experience in being a director of a public company. DR. URI SAGMAN, M.D., DIRECTOR Director of the Company since inception on July 27, 2007, Dr. Sagman ,studied medicine at McGill University, The University of Calgary, The University of Toronto and Oxford University. Dr. Sagman is a well-respected researcher who has received numerous awards and citations including the Young Investigator awards of the American Society of Clinical Oncology (ASCO) and the American Association for Cancer Research (AACR). He is trained as a medical oncologist, is a fellow of the Royal College of Physicians and Surgeons of Canada and is a fellowship recipient of the Medical Research Council of Canada. He co-founded several companies including C Sixty, Inc., a Canadian nanomedicine company focused on the development of fullerene antioxidants for the treatment of Parkinson's disease, Alzheimer's disease as well certain skin conditions related to aging and UV exposure. Dr. Sagman is also founder and chairman of GRN Capital Inc., a financial services corporation with merchant banking and investment banking operations based in Toronto. Separately, Dr. Sagman serves as Chairman of GRN Health International Inc., a globally-based academic research organization dedicated to medical research. Dr. Sagman sits on the advisory board of a number of medical ventures, has experience raising funds and being a director of a public company. 12 TABLE OF CONTENTS (B) IDENTIFY SIGNIFICANT EMPLOYEES The Company does not expect to receive a significant contribution from employees that are not executive officers. (C) FAMILY RELATIONSHIPS There are no directors, executive officers or persons nominated or persons chosen by the Company to become a director or executive officer of the Company who are directly related to an individual who currently holds the position of director or executive officer or is nominated to one of the said positions. (D) INVOLVEMENT IN CERTAIN LEGAL PROCEEDINGS There are no material events that have occurred in the last five years that would affect the evaluation of the ability or integrity of any director, person nominated to become a director, executive officer, promoter or control person of the Company. (E) AUDIT COMMITTEE The Company has currently no audit committee. The Board of Directors approved the financial statements for the previous year. 13 TABLE OF CONTENTS ITEM 11. EXECUTIVE COMPENSATION (A) SUMMARY COMPENSATION TABLE The following table sets forth all annual and long term compensation for services in all capacities rendered to Kyto by its executive officers and directors for each of the last two most recently completed fiscal years. Annual Compensation Long-Term Compensation Awards Payouts All Other Name andPayouts Principal Position Year Salary Bonus Other Annual Compensation Securities Under Options/SARs Granted (#) Restricted Shares or Restricted Share Units LTIP Jean-Luc Berger, Director None None None None Georges Benarroch, Director None None None None Uri Sagman,Director None None None None (B) OPTION/SAR GRANTS TABLE There were no options granted to employees and no grants to key employees in fiscal years 2013 and 2012. (C) LONG-TERM INCENTIVE ("LTIP") AWARDS TABLE None (D) COMPENSATION OF DIRECTORS All directors hold office until the next annual meeting of stockholders and until their successors have been duly elected and qualified. There are no agreements with respect to the election and compensation of directors. The Board of Directors appoints officers annually and each executive officer serves at the discretion of the Board of Directors. The Company does not have any standing committees at this time. The Company does not currently maintain insurance for the benefit of the directors and officers of Kyto against liabilities incurred by them in their capacity as directors or officers of Kyto. Kyto does not maintain a pension plan for its employees, officers or directors. No director shares were granted in fiscal years 2013 and 2012. None of the directors or senior officers of Kyto and no associate of any of the directors or senior officers of Kyto was indebted to the Company during the financial period ended March 31, 2013 of Kyto other than for routine indebtedness. (E) EMPLOYMENT CONTRACTS None (F) REPORT ON REPRICING OF OPTIONS/SARS None 14 TABLE OF CONTENTS ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT (A) SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following persons (including any group as defined in Regulation S-B, Section 228.403) are known to the Company, as the issuer, to be beneficial owner of more than five percent (5%) of any class of the said issuer's voting securities. TITLE OF CLASS NAME AND ADDRESS OF BENEFICIAL OWNER COMMON SHARES PERCENTAGE OF CLASS Common Medarex Inc. New Jersey, United States % Common Dr. Uri Sagman Toronto, Ontario, Canada % (B) On May 24, 2008, Kyto and the Company entered into an agreement to receive up to 500,000 convertible preferred shares at $1.00 per share of Kyto in satisfaction of amounts due to the Company. The preferred share stock has no readily available fair values. For financial accounting purposes, these investments are presented at cost basis. TITLE OF CLASS NAME AND ADDRESS OF BENEFICIAL OWNER PREFERRED SHARES PERCENTAGE OF CLASS Convertible Preferred Credifinance Capital Corp. (1) % 15 TABLE OF CONTENTS (C) SECURITY OWNERSHIP OF MANAGEMENT TITLE OF CLASS NAME AND ADDRESS OF BENEFICIAL OWNER COMMON SHARES PERCENTAGE OF CLASS Common Georges Benarroch (1) % Common Dr. Jean-Luc Berger % Common Uri Sagman 8% (1) Georges Benarroch is the President and Chief Executive Officer of Credifinance Capital Corp which 473,624 convertible preferred shares represented 100% of issued shares. (D) CHANGES IN CONTROL There is no such arrangement which may result in a change in control of the Company. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS (A) CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Detail of related party transactions are described in notes 6 of the consolidated Financial Statements. At March 31, 2013 and 2012, the Company owed $5,234 and $1,160,410 to Credifinance Capital Corp. Georges Benarroch is the President and Chief Executive Officer of Credifinance Capital Corp. The loan is non-interest bearing, unsecured and due on demand and included in the loans payable, related party balance. However, ASC-835-30 “Imputation of Interest” has been applied to impute the interest on loan from the related as there is no agreement between the Companies. Imputation of interest has been done @5%p.a. quarterly cumulative for the year ended March 31, 2013 and 2012 and $10,685 and $61,472, respectively has been imputed as interest. Preferred convertible stock were issued in 2008 to satisfy a related party loan . The shares may be converted into common shares at the rate of $0.45 per share and bear dividend at the rate of 5% per annum. Company has accrued $24,053 and $104,144 as dividends as of March 31, 2013 and 2012 respectively During the year ended March 31, 2001, the Company entered into an agreement with a Medarex Inc(‘the vendor’), who is also a principal stockholder, for services totaling $200,000. On November 11, 2002, the Company and vendor mutually agreed that in lieu of the $200,000 payment, the vendor would accept 100,000 shares of the Company's common stock valued at $1.00 totaling $100,000. In addition, the Company also executed a $100,000 unsecured promissory note with the vendor. Under the terms of the promissory note, the obligation bears interest at prime plus 1% (4.25% at March 31, 2013). Interest is accrued and payable quarterly. At March 31, 2013 and 2012, accrued interest totaled $80,634 and $73,243, respectively. (B) TRANSACTIONS WITH PROMOTORS Georges Benarroch would be considered as a promoter of the Company. Georges Benarroch, is holding 473,624 convertible preferred shares represented 100% of issued shares. 16 TABLE OF CONTENTS ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES (1) Audit Fees RBSM LLP, Independent Registered Public Accounting firm billed an aggregate of $15,000 and $16,500 for audit of our annual consolidated financial statements for the fiscal year ended March 31, 2013 and 2012 (2) Audit Related Fees No other professional services were rendered by RBSM LLP for audit related services rendered during the fiscal year ended March 31, 2013 and 2012. (3) Tax Fees No professional services were rendered by RBSM LLP for tax compliance, tax advice, and tax planning the fiscal year ended March 31, 2013 and 2012. (4) All Other Fees Not applicable. 17 TABLE OF CONTENTS ITEM 15. EXHIBITS AND REPORTS ON FORM 8-K (A) LISTING OF EXHIBITS EXHIBIT NUMBER DESCRIPTION 3(i)(a) Articles of Incorporation of Kyto Biopharma, Inc.* 3(i)(b) Articles of Amendment changing name to Kyto Biopharma, Inc.* 3(ii) Bylaws of Kyto Biopharma, Inc.* A Medarex Agreement** B Patent Family Summary** C Research Foundation of The State University of New York agreement** Section 302 Certification of the principal executive officer and the principal financial and accounting officer** Certification pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of the principal executive officer and principal financial accounting officer** * Filed as Exhibit to Company's Form 10-SB on September 12th, 2003, with the Securities and Exchange Commission ** Filed as Exhibit with this Form 10-K. (B) Code of Ethics Kyto Biopharma Inc. will conduct its business honestly and ethically wherever we operate in the world. We will constantly improve the quality of our services, products and operations and will create a reputation for honesty, fairness, respect, responsibility, and integrity, trust and sound business judgment. No illegal or unethical conduct on the part of officers, directors, employees or affiliates is in the company's best interest. Kyto Biopharma Inc. will not compromise its principles for short-term advantage. The ethical performance of this company is the sum of the ethics of the men and women who work here. Thus, we are all expected to adhere to high standards of personal integrity. Officers, directors, and employees of the company must never permit their personal interests to conflict, or appear to conflict, with the interests of the company, its clients or affiliates. Officers, directors and employees must be particularly careful to avoid representing Kyto Biopharma Inc. in any transaction with others with whom there is any outside business affiliation or relationship. Officers, directors, and employees shall avoid using their company contacts to advance their private business or personal interests at the expense of the company, its clients or affiliates. No bribes, kickbacks or other similar remuneration or consideration shall be given to any person or organization in order to attract or influence business activity. Officers, directors and employees shall avoid gifts, gratuities, fees, bonuses or excessive entertainment, in order to attract or influence business activity. Officers, directors and employees of Kyto Biopharma Inc. will often come into contact with, or have possession of, proprietary, confidential or business-sensitive information and must take appropriate steps to assure that such information is strictly safeguarded. This information - whether it is on behalf of our company or any of our clients or affiliates - could include strategic business plans, operating results, marketing strategies, customer lists, personnel records, upcoming acquisitions and divestitures, new investments, and manufacturing costs, processes and methods. Proprietary, confidential and sensitive business information about this company, other companies, individuals and entities should be treated with sensitivity and discretion and only be disseminated on a need-to-know basis. Misuse of material inside information in connection with trading in the company's securities can expose an individual to civil liability and penalties. Directors, officers, and employees in possession of material information not available to the public are "insiders". Spouses, friends, suppliers, brokers, and others outside the company who may have acquired the information directly or indirectly from a director, officer or employee are also "insiders." The Act prohibits insiders from trading in, or recommending the sale or purchase of, the company's securities, while such inside information is regarded as "material", or if it is important enough to influence you or any other person in the purchase or sale of securities of any company with which we do business, which could be affected by the inside information. 18 TABLE OF CONTENTS The following guidelines should be followed in dealing with inside information: Until the company has publicly released the material information, an employee must not disclose it to anyone except those within the company whose positions require use of the information. Employees must not buy or sell the company's securities when they have knowledge of material information concerning the company until it has been disclosed to the public and the public has had sufficient time to absorb the information. Employees shall not buy or sell securities of another corporation, the value of which is likely to be affected by an action by the company of which the employee is aware and which has not been publicly disclosed. Officers, directors and employees will seek to report all information accurately and honestly, and as otherwise required by applicable reporting requirements. Officers, directors and employees will refrain from gathering competitor intelligence by illegitimate means and refrain from acting on knowledge, which has been gathered in such a manner. The officers, directors and employees of Kyto Biopharma Inc. will seek to avoid exaggerating or disparaging comparisons of the services and competence of their competitors. Officers, directors and employees will obey all Equal Employment Opportunity laws and act with respect and responsibility towards others in all of their dealings. Officers, directors and employees will remain personally balanced so that their personal life will not interfere with their ability to deliver quality products or services to the company and its clients. Officers, directors and employees agree to disclose unethical, dishonest, fraudulent and illegal behavior, or the violation of company policies and procedures, directly to management. Violation of this Code of Ethics can result in discipline, including possible termination. The degree of discipline relates in part to whether there was a voluntary disclosure of any ethical violation and whether or not the violator cooperated in any subsequent investigation. 19 TABLE OF CONTENTS SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its be signed on its behalf by the undersigned, thereunto duly authorized. KYTO BIOPHARMA, INC. DATE: June 28, 2013 By: /s/Georges Benarroch Name:Georges Benarroch President, Chief Executive Officer, principal executive officer and principal financial and accounting officer Pursuant to the requirements of the Securities Act of 1933, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ Georges Benarroch President, Chief Executive Officer, principal executive officer June 28, 2013 Georges Benarroch and principal financial and accounting officer /s/ Jean-Luc Berger Director June 28, 2013 Jean-Luc Berger /s/ Uri Sagman Director June 28, 2013 Uri Sagman 20 TABLE OF CONTENTS Kyto Biopharma, Inc. and Subsidiary Consolidated Financial Statements Table of Contents Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of March 31, 2013 and 2012 F-3 Consolidated Statements of Operations for the years ended March 31, 2013 and 2012 F-4 Consolidated Statements of Stockholders' Deficit for the years ended March 31, 2013 and 2012. F-5 Consolidated Statements of Cash Flows for the years ended March 31, 2013 and 2012 F-6 Notes to Consolidated Financial Statements F-7 / F-14 F-1 TABLE OF CONTENTS RBSM LLP CERTIFIED PUBLIC ACCOUNTANTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders of Kyto Biopharma, Inc. Toronto, Canada We have audited the accompanying consolidated balance sheets of Kyto Biopharma, Inc. and its subsidiary (the “Company”), as of March 31, 2013 and 2012, and the related consolidated statements of operations, deficiency in stockholders’ equity and cash flows for each of the two years in the period ended March 31, 2013. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We have conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Kyto Biopharma, Inc.and its subsidiary as of March 31, 2013 and 2012, and the consolidated results of its operations and its cash flows for each of the two years in the period ended March 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note1 to the accompanying consolidated financial statements, the Company has not commenced its planned principal operations and has suffered recurring losses since inception, which raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ RBSM LLP New York, New York June 28, 2013 F-2 TABLE OF CONTENTS Kyto Biopharma, Inc. and Subsidiary Consolidated Balance Sheets March 31, March 31, ASSETS Current Assets Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES ANDSTOCKHOLDERS'DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Accrued liabilities - related party Accrued interest payable - related party Dividends Payable - preferred convertible stock Loan payable-related party Note payable-related party Total Current Liabilities Commitments and Contingencies Stockholders'Deficit Preferred convertible stock, $1.00 par value, 1,000,000 shares authorized, 473,624 issued and outstanding as of March 31, 2013 and 2012 respectively Common stock, $0.0001 par value, 25,000,000 shares authorized, 12,998,482issued and outstanding as of March 31, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit ) ) Other comprehensive loss - ) TotalStockholders'Deficit ) ) Total Liabilities andStockholders'Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 TABLE OF CONTENTS Kyto Biopharma, Inc. and Subsidiary Consolidated Statements of Operations For the Year Endede March 31 Operating Expenses General and administrative $ $ Total Operating Expenses Loss from Operation Other Income (Expenses) Interest expense ) ) Foreign currency transaction gain - (6
